Citation Nr: 1810481	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for sciatic nerve disability of the right lower extremity.

3.  Entitlement to service connection for sciatic nerve disability of the left lower extremity.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for ischemic heart disease (IHD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although notified of the scheduled Board hearing date, place, and time, the Veteran failed to show at this scheduled hearing without any report of good cause.  He has not requested another hearing date.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of service connection for lumbar spine disability, bilateral lower extremity sciatic nerve disability, erectile dysfunction, IHD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are attributable to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served in combat during the Vietnam War.  He performed duties of a squad leader, automatic rifleman, and fire team leader.  He led his squad on over 45 combat patrols and participated in 4 battalion operations.  The Veteran seeks service connection for bilateral hearing loss and tinnitus.  See VA Form 21-526b (May 2011).

The evidence of record supports the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  The medical evidence reflects that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 and tinnitus.  See VA Examination (August 2011).  Also, the lay evidence of record (omitted here) is both competent and credible with respect to the onset of hearing problems starting in service and continuing thereafter, and consistent with the provisions of 38 U.S.C. § 1154(b).  Although the record includes an August 2011 VA negative medical opinion, the Board finds that the medical opinion has diminished probative value as it is not supported by complete rationale-it does not address the Veteran's history or a favorable medical opinion on tinnitus received by VA in 2011, and the examiner speculated on the Veteran's hearing acuity at discharge which had included only whisper voice testing at that time.

Accordingly, the claims are granted.



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

To ensure that VA has met its duty to assist the Veteran, the following matters are remanded.  38 C.F.R. § 3.159(c).

Lumbar Spine, Bilateral Sciatic Nerve, Erectile Disabilities

The Veteran seeks service connection for lumbar spine and bilateral sciatic nerve disabilities related to service connected left knee disability, and erectile dysfunction.  See VA Form 21-526b (May 2011).  He argues that erectile dysfunction is related to post traumatic stress disorder (PTSD) and/or medications taken to treat PTSD.  See NOD (April 2012); Correspondence (November 2014).

VA medical opinions dated in March 2015 reflect that:  Lumbar spine and bilateral sciatic nerve problems were not proximately due to service connected left knee disability; and erectile dysfunction was not proximately due PTSD or prescribed medications for PTSD.  These opinions are inadequate because secondary service connection contemplates aggravation in addition to proximate causation and the medical opinions do not address whether the Veteran's nonservice-connected disorders were aggravated (permanently worsened) by service connected disability.  See 38 C.F.R. § 3.310(b).  As such, the medical opinions are inadequate.

Therefore, remand is necessary for new medical opinions addressing secondary service connection.


IHD

The Veteran seeks service connection for ischemic heart disease due to herbicide exposure in service.  See VA Form 21-526b (May 2011).  The Veteran is presumed to have been exposed to herbicide agents during service, and ischemic heart disease is presumed to be related to herbicide agents.  At issue is whether he has a current diagnosis of ischemic heart disease.

STRs reflect no complaints or findings for abnormal cardiac pathology.  Service separation examination dated in October 1967 reflects normal clinical evaluation of the heart.  The first documented report of heart disorder is in 2002.  A VA treatment record dated in 2002 reflects a "history" of coronary artery disease status post myocardial infarction with 2001 cardiac catheterization at Heartland East Hospital.  See Medical Treatment Record - Government Facility (July2011).  However, the record reflects no indication that these private hospital records have been requested or received by VA.

Also, although report of VA examination dated in August 2011 reflects that the Veteran was never been diagnosed with a heart condition, including myocardial infarction, atherosclerotic cardiovascular disease or valvular heart disease, a VA problem list from 2002 shows mitral regurgitation and a chest x-ray report dated in March 2002 shows "There is arteriosclerotic heart disease."  The VA examiner has not reconciled those findings with his conclusion.  As such, the examination report is inadequate.

Therefore, remand is necessary to request outstanding medical records from Heartland East Hospital dated since 2001 and for another VA examination to ascertain whether the Veteran has a presumptive heart disorder associated with herbicide exposure, as claimed by the Veteran.  It is noted that service connection for ischemic heart disease, includes but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina-and all these disorders may be presumed due to herbicide agents exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).
Hypertension

The Veteran seeks service connection for hypertension which he believes in "linked" to ischemic heart disease.  See VA Form 21-526b (May 2011).  A May 2001 note reflects the first documented findings for hypertension.  See Medical Treatment Record - Non-Government Facility (March 2002).  Because the Veteran argues that hypertension is secondary to IHD, this matter is inextricably intertwined with the outcome of that claim.  Therefore, consideration of the claim of service connection for hypertension is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent treatment records should be obtained and associated with the claims file to the extent possible to include all records from Heartland East Hospital dated since 2001 pertaining to heart problems including myocardial infarction and heart catheterization.  All attempts to obtain these records should be documented in the claims file and, if unsuccessful, the Veteran should be afforded an opportunity to provide these records.

2.  VA medical opinions should be obtained from a suitably qualified health care professional(s) on the etiology of the Veteran's lumbar spine and bilateral sciatic nerve disabilities as well as his erectile dysfunction.  The claims file must be reviewed and the review noted in the report.  The following questions should be answered.

(a)  Is it as likely as not (50 percent or greater probability) that any lumbar spine disorder and/or sciatic nerve disorder shown during this appeal (i.e. since 2011) is either (i) proximately due to service-connected left knee disability; or (ii) aggravated by service-connected left knee disability.
* The physician should address the Veteran's theory that an altered gait caused/aggravated his lumbar spine and/or bilateral lower extremity sciatica.
* The physician should address the April 2014 statement from the Veteran's chiropractor that his spine had to compensate for his knee surgeries and led to chronic nerve root irritation of L4-5.

(b)  Is it as likely as not (50 percent or greater probability) that erectile dysfunction shown during this appeal (i.e. since 2011) is either (i) proximately due to service-connected PTSD or medications taken for service-connected disabilities; or (ii) aggravated by service-connected PTSD or medications taken for service-connected disabilities.
* The physician should address the undated medical opinion (received May 2014) that erectile dysfunction is exacerbated by chronic PTSD.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion must include a complete rationale for all opinions and conclusions reached.  That is, the physician(s) should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination of his heart by a physician using the most recent Disability Benefits Questionnaire.  A complete medical history should be obtained.  All appropriate tests and studies should be performed to ascertain whether the Veteran has (or every had) ischemic heart disease including but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  The claims file must be reviewed and the review noted in the report.  

(a)  The physician should clearly identify all heart disorders shown on this examination.

(b)  The physician should opine on whether any heart disorder found is as likely as not (50 percent or greater probability) related to service.

(c)  The physician should reconcile any current examination findings with:
(i) VA treatment record dated in 2002 showing history of coronary artery disease status posts myocardial infarction with 2001 cardiac catheterization at Heartland East Hospital; and
(ii) a VA problem list from 2002 showing mitral regurgitation and a chest x-ray report dated in March 2002 showing that "There is arteriosclerotic heart disease;" and 
(iii) any other incongruous evidence associated with the claims file.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


